Citation Nr: 0826303	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic cervical strain secondary muscle tension 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from June 1977 
to September 1992 with subsequent service in the reserves.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas which continued the previous denials of the veteran's 
claims for entitlement to service connection for cervical and 
lumbar spine disabilities. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Waco, Texas in May 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

In an October 2007 decision, the Board determined that new 
and material evidence had been received to reopen the above-
referenced claims and the case was remanded by the Board for 
additional evidentiary development.  Thereafter, in an April 
2008 rating decision, service connection was granted for 
chronic cervical strain with secondary muscle tension 
headaches, and a 10 percent rating was assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, in an October 2007 decision, the Board determined 
that new and material evidence had been received to reopen 
the above-referenced claims and the case was remanded by the 
Board for additional evidentiary development.  Specifically, 
the veteran was to be scheduled for VA examination to 
determine the nature and etiology of any current cervical and 
lumbar spine disabilities.  As the veteran had apparently 
been called to active duty, and was stationed in Iraq, no 
actual physical examination was performed.  Instead, the 
claims file was provided to a VA physician, and a medical 
opinion was rendered as to each claim. 

Thereafter, in March 2008, the AMC issued a supplemental 
statement of the case which continued to deny the veteran's 
claim for entitlement to service connection for a lumbar 
spine disability.  In an April 2008 rating decision, the AMC, 
granted the veteran's claim for entitlement to service 
connection for a cervical spine disability, and assigned a 10 
percent evaluation.

Given the veteran's overseas duties, it is certainly 
understandable that the development undertaken following the 
Board's remand did not involve an actual examination as 
instructed, but rather, referral of his claims file to an 
examiner for review.  In fact, such action did result in a 
grant of one of the issues on appeal.  

However, the veteran and his representative have contended 
that the December 2007 VA opinion was inadequate for purposes 
of rendering a fully informed decision regarding the claim of 
entitlement to a lumbar spine disability.  Furthermore, the 
Court has held that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  "Where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance." Id.

As the veteran has returned from overseas duties, and 
expressed a willingness to report for VA examination, the 
Board finds that a remand of the claim of service connection 
for a lumbar spine disability is warranted so that he can be 
given that opportunity.

The Board also notes that a statement of the case has not yet 
been issued in response to an April 2008 notice of 
disagreement that the veteran submitted in regard to the 
initial disability rating assigned for his cervical spine 
disability.  This issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  A statement of the case should be 
issued on the claim of entitlement to a 
higher initial rating for a cervical spine 
disability.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.

2.  The veteran should be rescheduled for 
a VA examination to determine the nature 
and etiology of any current lumbar spine 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests should be 
accomplished and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

a)  The examiner should offer an opinion 
as to whether any lumbar spine disability 
is an acquired disability, or a congenital 
or development defect

b)  If the veteran has an acquired lumbar 
spine disability, then the examiner should 
offer an opinion as to whether the 
veteran's lumbar disability pre-existed 
active service with appropriate reasons 
for the opinion with citation to the 
evidence;

c)  If the examiner determines that the 
veteran has an acquired lumbar disability 
which pre-existed service, the examiner 
should offer an opinion as to whether 
there was an increase in the severity of 
the veteran's lumbar disability in 
service, and whether such an increase was 
due to the natural progress of the 
disease;

d)  The examiner should offer an opinion 
as to whether any current acquired lumbar 
disability is causally related to any 
injury or disease during active duty 
service;

e)  If arthritis of the lumbar spine is 
found, the examiner should also offer an 
opinion as to whether it manifested during 
service, or within one year of separation 
from service.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for a lumbar spine 
disability.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




